DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/11/2021 in which Applicant lists claims 5-6, 9-10, 13 and 16-20 as being cancelled, claims 2-3, 8 and 15 as being previously presented, claims 1, 4, 7, 11-12 and 14 as being currently amended. It is interpreted by the examiner that claims 1-4, 7-8, 11-12 and 14-15 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Objections
The amendments to the claims dated 5/11/2021 are accepted. The objections to the claims cited in the office action mailed 11/19/2020 are hereby withdrawn.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 5/11/2021 are accepted. The rejections of the claims made under 35 USC 112(a)/112(b) and cited in the office action mailed 11/19/2020 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see page 6 of the remarks, filed 5/11/2021, with respect to claims 5, 10, 13, 16, 17 and 20 being canceled to overcome 112 rejections, and claims 1, 4, 7, 11 and 12 being amended to incorporate allowable limitations and 
Double Patenting
The amendments to the claims dated 5/11/2021 are accepted. The double patenting rejections set forth in the office action mailed 11/19/2020 are hereby withdrawn.
Allowable Subject Matter
Claims 1-4, 7-8, 11-12, 14 and 15 are allowed.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Tsur et al., US 2020/0363564 A1, discloses/claims a similar display apparatus but does not include the specifics of the anti-reflective coating layer or the focal point location of at least amended claim 1; the specifics of the base and glass layers or the focal point location of at least amended claim 4; the specifics of the association of each display pixel with the microlenses or the focal point location of at least amended claim 7; or the specifics of the positioning of the first array of microlenses or the focal point location of at least amended claims 11 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872